DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 03/15/2021 by Applicant, wherein Claims 1, 19 and 20 are three independent claims reciting system, method and non-transitory computer-readable medium claims with Claims 2-18 dependent on independent Claim 1 only.             
Two/2 IDSs have been filed by the Applicant so far on 06-15-2021 & 03-03-2022 that have been considered and entered.             
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant for its original application of 15 MARCH 2021 that is titled:    “Community Defined Spaces”.             
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 19 and 20 are independent system, method and non-transitory computer-readable medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a system reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations for providing control and usage over public spaces comprised of a processor and a memory to perform operations including:     issuing digital currency to users, identifying public activities or uses, receiving a request from a user to carry out a public activity or use, assigning a value to the public activity or use,  processing a transaction with the user authorizing the user to carry out the public activity or use, and assigning rights to the user to carry out the public activity or use.   These limitations, as drafted, are steps of a system that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or managing behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of providing an authorization and confirming said authorization.  These elements are considered extra-solution activities.   The devices and mobile devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including processing an amount of the digital currency of the user being acquired in response to the transaction being completed, and the amount of the digital currency corresponding to the value of the public activity or use).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of providing an authorization and confirming said authorization, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the Applicant’s own Specification in paras [0040]-[0044] discloses  ---  {“[0040] The computer system 102 may also include a medium reader 112 which is configured to read anyone or more sets of instructions, e.g. software, from any of the memories described herein. The instructions, when executed by a processor, can be used to perform one or more of the methods and processes as described herein. In a particular embodiment, the instructions may reside completely, or at least partially, within the memory 106, the medium 20reader 112, and/or the processor 110 during execution by the computer system 102.            
[0041] Furthermore, the computer system 102 may include any additional devices, components, parts, peripherals, hardware, software or any combination thereof which are commonly known and understood as being included with or within a computer system, such as, but not limited to, a network interface 114 and an output device 116. The output device 116 25may be, but is not limited to, a speaker, an audio out, a video out, a remote control output, a printer, or any combination thereof.             
[0042] Each of the components of the computer system 102 may be interconnected and communicate via a bus 118 or other communication link. As shown in Figure 1, the components may each be interconnected and communicate via an internal bus. However, those skilled in the 30art appreciate that any of the components may also be connected via an expansion bus. Moreover, the bus 118 may enable communication via any standard or other specification commonly known and understood such as, but not limited to, peripheral component interconnect, peripheral component interconnect express, parallel advanced technology 
10attachment, serial advanced technology attachment, etc.            
[0043] The computer system 102 may be in communication with one or more additional computer devices 120 via a network 122. The network 122 may be, but is not limited to, a local area network, a wide area network, the Internet, a telephony network, a short-range network, or 5any other network commonly known and understood in the art. The short-range network may include, for example, Bluetooth, Zigbee, infrared, near field communication, ultraband, or any combination thereof. Those skilled in the art appreciate that additional networks 122 which are known and understood may additionally or alternatively be used and that the exemplary networks 122 are not limiting or exhaustive. Also, while the network 122 is shown in Figure 1 10as a wireless network, those skilled in the art appreciate that the network 122 may also be a wired network.             
[0044] The additional computer device 120 is shown in Figure 1 as a personal computer. However, those skilled in the art appreciate that, in alternative embodiments of the present disclosure, the computer device 120 may be a laptop computer, a tablet PC, a personal digital 15assistant, a mobile device, a palmtop computer, a desktop computer, a communications device, a wireless telephone, a personal trusted device, a web appliance, a server, an autonomous vehicle, a drone, or any other device that is capable of executing a set of instructions, sequential or otherwise, that specify actions to be taken by that device. Of course, those skilled in the art appreciate that the above-listed devices are merely exemplary devices and that the device 120 20may be any additional device or apparatus commonly known and understood in the art without departing from the scope of the present disclosure. For example, the computer device 120 may be the same or similar to the computer system 102. Furthermore, those skilled in the art similarly understand that the computer device 120 may be any combination of devices and apparatuses. For example, as described above, the computer device 120 may be, or be included within, an 25autonomous vehicle or a drone.”}  ---  indicates that the concept of processing an amount of the digital currency of the user being acquired in response to the transaction being completed, and the amount of the digital currency corresponding to the value of the public activity or use.  Accordingly, a conclusion that the afore-mentioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.             
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent method Claim 19 and independent non-transitory storage medium Claim 20, which perform the steps similar to those of the independent apparatus Claim 1.  Furthermore, the limitations of dependent system Claims 2-18, further narrow the independent system Claim 1 with additional steps and limitations (e.g., applying “updates”---status of surroundings;  probability of position; a results ‘merger’;  & degree of divergence calculation/determiner), and do not resolve the issues raised in rejection of the independent system Claim 1.                      
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-18 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2022/ 0150257 filed by Simons, Jordan (hereinafter “Simons”) in view of Pub. No. US 2021/ 0201328 filed by Gunther, Christian (hereinafter “Gunther”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Simons teaches ---           
1.  A system for providing control and usage over public spaces, the system comprising:    
a processor;    and   
5a memory including instructions that, when executed by the processor, cause the processor to perform operations including:         
(see at least:  Simons Abstract and Overview in paras [0004]-[0030];  & para [0082] about {“In the parking industry context, parking facility operators may maintain certain records on the blockchain such as GPS locations of parking facility entrances, identifiers (e.g., alphanumeric) of available parking spaces, rates, and parking sales, specials, or promotions as publicly accessible.  In some embodiments, such records are publicly accessible for users who first do one of the following actions:  access a website, subscribe to an email list, download a smartphone app, park at a parking facility for the first time, and the like.  Other records, such as customers' digital wallets, credit/debit card account information, usage history, vehicle identification information, portrait images, and the like may be maintained on the blockchain as private records accessible only by the respective customers and the parking facility operator. …”};  & para [0124] about {“Additionally, each of blockchains 530-532 is associated with a separate access level.  For example, blockchain 530 is a public access blockchain which allows any user interacting with the distributed ledger to view the blocks and data portions stored within each block.  A public  user may be any user interested in viewing parking spaces in one or more parking facilities that are available for the transaction in blockchain 530 and no privacy exists for this portion of data. …… Rate has been stored within blockchain 532 and may be view by parties who are allowed access to the data, such as auditors or controllers.”};  & paras [0215]-[0216] about {“Controller 2800 may include clock 2865, CPU 2870, memory such as read only memory (ROM) 2885 and random access memory (RAM) 2880 and co-processor 2875 among others. ……… Processor interface 2840 may facilitate communication between co-processor devices 2815 & co-processor 2875.  In one implementation, processor interface 2840 may expedite encryption and decryption of requests or data.  Input output interfaces (I/O) 2845 facilitate communication between user input devices 2805, peripheral devices 2810, co-processor devices 2815, and/or the like and components of controller 2800 using protocols such as those for handling audio, data, video interface, wireless transceivers, or the like (e.g., Bluetooth®, IEEE 894a-b, serial, universal serial bus (USB), Digital Visual Interface (DVI), 802.11a/b/g/n/x, cellular, etc.).  Network interfaces 2850 may be in communication with the network 2830.  Through the network 2830, controller 2800 may be accessible to remote terminal devices 2820. …”};  which together are the same as claimed limitations above)          


Simons teaches ---         
issuing digital currency to each of a plurality of users;          
(see at least:   Simons ibidem and paras cited above;  & para [0023] about {“In some 
embodiments, betting transactions or inventory or parking- and other travel-related (e.g., hotel rooms) transactions may be carried out using any cryptocurrency carried in a user's digital wallet (e.g., Ethereal vs. Bitcoin, etc.). In such examples, the embodiments of the disclosure may enable shapeshifting or exchanging values between types of cryptocurrency, or between cryptocurrency and real currency based on an exchange rate maintained by an external data source in communication with the blockchain.  For instance, if a first player only has Bitcoin and bets 2 Bitcoins against a second player who has 300 Ethereum, and the first player wins the bet, the appropriate amount of Bitcoin is automatically deducted from the second player's digital wallet and credited in the converted amount of Ethereum to the first player's digital wallet.  Such automatic currency conversion for payment processing may be applied to the several examples described herein, including the inventory (e.g., parking, retail, etc.) transaction tracking, management, and fulfillment scenarios.  Such a decentralized and automatic currency exchange may operate continuously and without human intervention being required.  The same may equally apply in the disclosed embodiments to artificial intelligence systems and user interfaces for making and taking bets, and for making decisions such as game play, event betting, types of bets and risk/odds and payouts without human intervention.”};  which together are the same as claimed limitations above to include ‘digital currency’)           


Simons teaches ---         
identifying (public activities) or uses that may be carried out by the plurality of users at the public spaces;       
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses)       

Simons teaches as disclosed above about public spaces and public uses, but it may be argued that it may not explicitly disclose about ‘public activities’.  However, Gunther teaches it explicitly.            
(see at least:   Gunther Abstract and Summary in paras [0015]-[0056];  & para [0015] about {“Present governmental, cooperation, industries, financial entities and commercial operations are mostly based upon and accompanied by single centralized or separate databases or data tables.   This leads to double spending, double accounting and record keeping apart from other efforts and cost for every party involved in a transaction or business.  The present inventive technology promotes, enables and facilitates dramatic cost and time savings and reduces settlement and systemic risk apart from other risks and complexity regarding financial transactions or basically any other private business or public activity by exchanging information in a controlled and permissioned or non-permissioned manner depending on the applicable business process and privacy or confidentiality needed.”};  which together are the same as claimed limitations above including ‘public activities’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Simons with teachings of Gunther.  The motivation to combine these references would be to allow data to be added into the blockchain database by multiple users and changing the recorded data that would require each of these users (or a majority of the users) to agree to the change (see para [0003] of Simons), and to provide an opportunity to transform the economics of financial firms, for example in post-trade services, by implementing a new shared platform for the recording of financial events and processing of business logic:  one where a single global logical ledger is authoritative for all agreements between firms recorded on it, even though the relationships and obligations recorded may remain between those firms (see para [0013] of Gunther).           


Simons and Gunther teach ---          
10receiving a request from a user to carry out a public activity or use, the user being one of the plurality of users, the public activity or use being one of the public activities or uses;     
assigning a value to the public activity or use, based at least on the public activity or use;    
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses;  & para [0004] about {“In some embodiments, a blockchain of block entries requested by a plurality of users from user devices is maintained in a distributed network of nodes.  The block entries each comprise a plurality of data portions that are each associated with an access level. …”};  & para [0005] about {“Some embodiments provide for a system for tracking, management, and fulfillment of parking space transactions in a parking facility.  The system can maintain a blockchain (or distributed ledger) of block entries requested by a plurality of users from user devices in a distributed network of nodes. Examples of users may include customers of the parking facility, and/or an operator of the parking facility. …”};  & para [0063] about {“Examples of the present disclosure describe a system, process, and application for generating a customized view of a blockchain transaction.  A blockchain of block entries requested by a plurality of users from user devices is maintained in a distributed network of nodes. …”}; & para [0075] about {“In a further example, the blockchain of block entries requested by the plurality of users from the user devices is maintained by maintaining a separate block entry for the one or more data portions associated with each of the access levels.  Further in this scenario, the access code in the request is validated to view the one or more block entry for the more or more data portions associated with each of the access levels.  In some implementations, the blockchain of block entries requested by the plurality of users from the user devices is maintained by maintaining a separate blockchain for the one or more data portions associated with each of the access levels.  Further in this implementation, the access code in the request is validated to view the one or more block entry for the more or more data portions associated with each of the access levels.”};  & para [0081] about{“In operation, blockchain network 101 maintains blockchain 120 of block entries requested by a plurality of users from user devices, wherein the block entries each comprise a plurality of portions that are each associated with an access level (step 201). The blockchain database is maintained by a multitude of independent users spread across blockchain network 101 of server nodes 110-112. …”};  & para [0085] about {“Block entries 140-142 also each include data portions 150-155. Data portions 150-155 comprise the components which make up each of block entries 140-142 and may be broken into segments based on a user request or a transaction format (both standardized and customized). …”};  & para [0127] about {“In operation, data platform 510 receives block entry 501 which is to be maintained in blocks of blockchains 530-532 (step 601).  Block entry 501 is requested by a user from a user device in the distributed network of nodes and contains the data portions. …”};  & para [0128] about {“… If the access code associated with the requesting user is determined to be public, a customized view (e.g., record 502) will be generated for the requesting user indicating only Space from block entry 501 (step 607).  If the access code associated with the requesting user is determined to be permissive, a customized view will be generated for the requesting user indicating Space and Rate from block entry 501 (step 608).  If the access code associated with the requesting user is determined to be private, a customized view will be generated for the requesting user indicating all portions of the data from block entry 501 (i.e., Space, Customer, and Rate) (step 609).”};  which together are the same as claimed limitations above)         
(see at least:   Gunther ibidem and paras cited above to include public activities;  & para [0426] about {“For example, a database 120 may include content information 122 associated with digital content items or state objects, such as information describing the content of the state object, information representing the state objects (e.g., hash values), metadata associated with the digital state items, and so on.  The database 120 may also include contract data or information 124, such as information associated with rights or obligations assigned to or associated with the state objects and/or use of the digital content of the state object or transaction, and one or more private distributed ledgers, such as block chains associated with the state objects that track transactions performed with respect to the digital content items.”};  which together are the same as claimed limitations above)         


Simons and Gunther teach ---              
processing a transaction with the user, the transaction authorizing the user to carry out 15the public activity or use, an amount of the digital currency of the user being acquired in response to the transaction being completed, the amount of the digital currency corresponding to the value of the public activity or use;   and       
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & digital currency;  & para [0122] about {“Data platform 510 can also include servers 520-522. Servers 520-522 may be representative of any computing system or systems with which the distributed network nodes may communicate.  Examples include other devices having corresponding applications or services installed thereon, such that an operating user of a user device may be able to transfer a transaction to be added to a blockchain and distributed amongst the network nodes of the distributed network.  Examples include media servers, web servers, and other types of end-points that may transmit transaction data to or receive transaction data from user devices and network nodes using communication protocols including for example, and without limitation, 5G, WIFI, NFC, miracast, among others.  The aforementioned sensors and access control or payment processing devices and systems may automatically transfer transaction- or business operational data to the network nodes, as described above with reference to FIGS. 3 and 4. …”};  & para [0133] about {“Data platform 710 can also include servers 720-722.  Servers 720-722 may be representative of any computing system or systems with which the distributed network nodes may communicate.  Examples include other devices having corresponding applications or services installed thereon, such that an operating user of a user device may be able to transfer a transaction to be added to a blockchain and distributed amongst the network nodes of the distributed network.  Examples include media servers, web servers, and other types of end-points that may transmit transaction data to or receive transaction data from user devices and network nodes using communication protocols including for example, and without limitation, 5G, WIFI, NFC, miracast, among others. Hotel room key card readers, loyalty card receivers, and other useful devices and subsystems including sensors and access control or payment processing devices and systems may automatically transfer transaction- or business operational data to the network nodes, as described above with reference to FIG. 3. …”};  which together are the same as claimed limitations above)            
(see at least:   Gunther ibidem and paras cited above to include public activities;  & para [0329] about {“… In one embodiment these changes to the dynamic electronic contract 1002 are as all other validated and acknowledged transactions appended to the distributed ledger on every node and can then upon-user-request be accessed, reviewed and reported and else processed via the specific cryptographic hash (be it a public or private key) on a need to know basis. In another embodiment this special access is also orchestrated, controlled by artificial intelligence. …”};  & para [0330] about {“If the same structured product, financial derivative or transaction has been processed by any other electronic platform user recorded in the decentralized distributed network the product applicant is notified right away, by a message to his mobile device or a notification on his personal computer screen during his electronic platform session.  If another platform user abandons a yet to be processed, completed or settled proposal during his platform session, the second platform user moves up the proposal queue, is now allowed to send the proposal to another platform user during his session.  Said platform user is notified in real-time and does not have to restart or abort or start a new structuring proposal.  Concurrently with said notification a new cryptographic hash for the respective node indexing all investment terms for a dynamic electronic contract 1002 is generated for said transaction by the product generation system 144.  After completing the transaction the principal and notional amount is added to the user's Management Dashboard accordingly (FIG. 5F).  A platform user can be a retail investor or a bank/insurance employee or any entity represented by an agent.  Each step on the electronic platform by a user is stored in one or more local databases 145.”};  which together are the same as claimed limitations above)          


Simons and Gunther teach ---       
assigning rights to the user to carry out the public activity or use in response to the transaction being completed.       
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses;  & para [0115] about {“In the illustrated embodiment of FIG. 4, the sensors 418 include beacons for transmitting a homing signal to a corresponding receiver in an autonomous vehicle.  The beacon signal is paired to the receiver in the vehicle and is generated upon completion of the parking transaction that enabled the autonomous vehicle to enter facility 400 and have an available space 408 assigned to it. …”};  & para [0179] about {“For example, Available Funds may be required to be view by receiving bank to ensure that funds are available in the transferring account to complete the monetary transaction.”};  & para [0197] about {“Computing system 2301 also includes blockchain application component 2302 capable of maintaining a complete record of the blockchain transactions in accordance with the processes described herein.  User interface 2303 includes customized view2310 which may be produced by blockchain application component.”};  & para [0202] about {“Computing system 2501 also includes blockchain application component 2502 capable of maintaining a complete record of the blockchain transactions in accordance with the processes described herein.  User interface 2503 includes customized view 2510 which may be produced by blockchain application component.”};  which together are the same as claimed limitations to include ‘the transaction being completed’)           
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned;  & para [0327] about {“The complete transaction repository on every node is updated and annexed with new validated and acknowledged transaction and deal term data by the relay service.”};  & para [0330] about {“Concurrently with said notification a new cryptographic hash for the respective node indexing all investment terms for a dynamic electronic contract 1002 is generated for said transaction by the product generation system 144.  After completing the transaction the principal and notional amount is added to the user's Management Dashboard accordingly (FIG. 5F).  A platform user can be a retail investor or a bank/insurance employee or any entity represented by an agent. Each step on the electronic platform by a user is stored in one or more local databases 145.”};  which together are the same as claimed limitations to include ‘the transaction being completed’)           




Dependent Claims 2-9 & 11-18 are rejected under 35 USC 103 as unpatentable over Simons in view of Gunther as applied to the rejection of independent Claim 1 
above, and as described below for each claim/ limitation.             

With respect to Claim 2, Simons and Gunther teach ---          
2.   The system according to claim 1, wherein the operations further include:         
subjecting the rights of the user to carry out the public activity or use, in response to the transaction being completed, to at least one condition.               
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses)       
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned;  & para [0327] about {“… The exchange market server 130 and the product exchange system 146 administer, validate, exchange and relay acknowledged multiparty multi-platform-user) node (ledger) information to the other nodes in the decentralized network & the distributed hash table by annexing validated deal term collections as chunks marked with cryptographic hash to the previous validated and acknowledged and relayed chunk also marked by cryptographic hash in order to prevent data corruption, maintain a complete validated and acknowledged transaction repository either caused by independent upon-user-request events or dependent events (for instance floating rate changes) and foster multilateral bookkeeping consistency by artificial intelligence/consensus.  The complete transaction repository on every node is updated and annexed with new validated and acknowledged transaction and deal term data by the relay service.  These events can be caused by new trades, certain events of default (Failure to Pay or Deliver. Breach of Agreement. Credit Support Default, Misrepresentation, Default under Specified Transaction. …”};  which together are the same as claimed limitations above)            



With respect to Claim 3, Simons and Gunther teach ---          
253.   The system according to claim 2, wherein the at least one condition, to which the rights of the user to carry out the public activity or use are subject, includes a specific location at which the public activity or use is to be carried out.            
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses;  & para [0016] about {“Certain passengers of the autonomous vehicles may use them in particular ways, as in hailing the autonomous vehicles from specific locations and at certain times.   Tracking usage patterns of the autonomous vehicles by passengers may enable the owners or operators of the fleet to realize economic efficiencies and enhance users' experiences. …… In addition, the locations of the autonomous vehicles can be associated with specific passengers and their GPS locations can be tracked in real-time, upon request, or at certain time intervals.”};  & para [0189] about {“… In operation, passenger 2010 logged in to their account on a smartphone application submits an inquiry 2030 about whether an autonomous vehicle 2020 is available from fleet 2032 for a ride at a certain time and to a desired destination.  Passenger 2010 enters their desired pick up date and time at a specified location that is served by an autonomous vehicle fleet 2032, along with their requested ride destination.”} 
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned)        



With respect to Claim 4, Simons and Gunther teach ---          
4.   The system according to claim 4, wherein, in assigning rights to the user to carry out 30the public activity or use at the specific location, the processor limits assignments of rights for similar activities or uses that are to be carried out within a predetermined distance of the specific location to a predetermined number.           
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a specified location;  & para [0189] about {“… According to the customer's account data, for example, the application associates the ride request-related data with the name of the passenger making inquiry 2030.  A record of this ride request data is transferred from passenger 2010 to database 2040.  The record is then maintained in blockchain 2060 via server 2050.  It should be noted that in this scenario, the ride request data for the autonomous vehicle 2020 is also recorded on the fleet 2032 receiving end by user 2080, where a record of the transaction indicating the requested vehicle 2020, pick up time and location, and passenger 2010 destination is transferred to database 2042 and maintained in blockchain 2060 via server 2050.  In some embodiments, where the passenger 2010 is not present at the pre-arranged pick up location and a predetermined period of time elapses (e.g., 10 minutes after the pre-arranged pick up time), passenger 2010 must reinitiate the inquiry 2030 in order to be assigned any available autonomous vehicles 2020 from fleet 2032.”};  & para [0217] about {“The firewall can be any number of modules having any combination of hardware and/or software components able to enforce a predetermined set of access rights between a particular set of machines and applications, machines and machines, and/or applications and applications, for example, to regulate the flow of traffic and resource sharing between these varying entities.”};  which together are the same as claimed limitations above)           
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned)          



With respect to Claim 5, Simons and Gunther teach ---          
5.   The system according to claim 3, wherein, in assigning the value to the public activity or use, the processor further assigns the value based on the specific location at 
which the public activity or use is to be carried out.            
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a 
specified location)       
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned)        



With respect to Claim 6, Simons and Gunther teach ---          
56.   The system according to claim 5, wherein, in assigning the value to the public activity or use, the processor further assigns the value based on real-time use statistics of the public spaces.                  
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & their GPS locations can be tracked in real-time;  & para [0019] about {“Recording tracking data in the blockchain for either autonomous or human-driven vehicles used for ground transportation of passengers in a wide variety of contexts further enables real-time updates and tracking of bus, shuttle and/or car states in a single fleet, or across two or more vehicle fleets.  These data can be paired with passenger pick up locations recorded in, and tracked using, the blockchain, where both operators and passengers may utilize the disclosed customized views to conveniently assess operational status, as perform other useful functions like changing pickup locations, providing status updates, and rerouting fleet vehicles according to changing demand or other factors such as traffic conditions and weather.”};  & para [0114] about {“Revenue control equipment in parking facility 400 may include the aforementioned console 422 and associated devices and subsystems such as camera(s) 420, receiver(s) 428 and sensors 418. …… Revenue control controls ticketing, access control, access cards, rates, taxes, statistics and analytics, performance, parking controls (access gates, e.g., 424, 426), auditing functions, web and mobile payment interfaces, printers, and the like.”};  & para [0116] about {“In an example, a registered customer having a transmitter 432 in or on their vehicle may be used to associate charging usage statistics (e.g., time on/off or charging energy delivered to the electric vehicle) with the customer's account with the parking facility 400.  These charging station 436-related data may be recorded in the blockchain and the payment due for use of the charging station 436 may be automatically determined and deducted from the customer's payment credentials recorded in the blockchain.”};  
which together are the same as claimed limitations above to include real-time use statistics)          
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned)        



With respect to Claim 7, Simons and Gunther teach ---          
7.   The system according to claim 6, wherein the real-time use statistics of the public 10spaces includes real-time traffic conditions, the real-time traffic conditions being determined from vehicle sensors and autonomous vehicle reports.          
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & their GPS locations can be tracked in real-time;  & para [0019] about {“Recording tracking data in the blockchain for either autonomous or human-driven vehicles used for ground transportation of passengers in a wide variety of contexts further enables real-time updates and tracking of bus, shuttle and/or car states in a single fleet, or across two or more vehicle fleets.  These data can be paired with passenger pick up locations recorded in, and tracked using, the blockchain, where both operators and passengers may utilize the disclosed customized views to conveniently assess operational status, as perform other useful functions like changing pickup locations, providing status updates, and rerouting fleet vehicles according to changing demand or other factors such as traffic conditions and weather.”};  & para [0114] about {“Revenue control equipment in parking facility 400 may include the aforementioned console 422 and associated devices and subsystems such as camera(s) 420, receiver(s) 428 and sensors 418. …… Revenue control controls ticketing, access control, access cards, rates, taxes, statistics and analytics, performance, parking controls (access gates, e.g., 424, 426), auditing functions, web and mobile payment interfaces, printers, and the like.”};  & para [0116] about {“In an example, a registered customer having a transmitter 432 in or on their vehicle may be used to associate charging usage statistics (e.g., time on/off or charging energy delivered to the electric vehicle) with the customer's account with the parking facility 400.  These charging station 436-related data may be recorded in the blockchain and the payment due for use of the charging station 436 may be automatically determined and deducted from the customer's payment credentials recorded in the blockchain.”};  
which together are the same as claimed limitations above to include real-time use statistics)             
(see at least:   Gunther ibidem and paras cited above)            



With respect to Claim 8, Simons and Gunther teach ---          
8.   The system according to claim 3, wherein the request from the user to carry out the public activity or use includes a requested 15location, and the specific location at which the public activity or use is to be carried out is determined by the processor to be within a predetermined distance of the requested location.           
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a specified location, & pre-arranged pick up location and a predetermined period of time)          
(see at least:   Gunther ibidem and paras cited above to include public activities)         



With respect to Claim 9, Simons and Gunther teach ---          
9.   The system according to claim 3, wherein 20the request from the user to carry out the public activity or use includes the specific location.              
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a specified location)         
(see at least:   Gunther ibidem and paras cited above to include public activities)        



With respect to Claim 11, Simons and Gunther teach ---          
11.   The system according to claim 3, wherein the at least one condition, to which the rights of the user to carry out the public activity or use are subject, further includes a 
specific time 30period during which the public activity or use is to be carried out.      
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & pre-arranged pick up location and a predetermined period of time)          
(see at least:   Gunther ibidem and paras cited above to include public activities)          



With respect to Claim 12, Simons and Gunther teach ---          
12.   The system according to claim 11, wherein the request from the user to carry out the public activity or use is at least one of received33 from a user device or identifies a user device, and the operations further include:         
transmitting a start instruction to the user device to permit usage of the specific location for carrying out the public activity or use by the user a predetermined amount of time before a 5start of the specific time period.           
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a specified location, & pre-arranged pick up location and a predetermined period of time)          
(see at least:   Gunther ibidem and paras cited above to include public activities)       



With respect to Claim 13, Simons and Gunther teach ---          
13.   The system according to claim 12, wherein the operations further include: transmitting an end instruction to the user device to end usage of the specific location for carrying out the public activity or use by the user a predetermined amount of time before an 10end of the specific time period.              
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a 
specified location, & pre-arranged pick up location and a predetermined period of time)        
(see at least:   Gunther ibidem and paras cited above to include public activities)       



With respect to Claim 14, Simons and Gunther teach ---          
14.   The system according to claim 13, wherein the operations further include: processing a penalty transaction with the user in response to the user not ending usage of the specific location by the end of the specific time period, a penalty amount of the digital 15currency of the user being acquired in response to the penalty transaction being completed, the penalty amount of the digital currency corresponding to a predetermined amount of the value of the public activity or use.            
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a 
specified location, & pre-arranged pick up location and a predetermined period of time, & digital currency)        
(see at least:   Gunther ibidem and paras cited above to include public activities;  & para [0126] about {“Thus, the various systems of the electronic platform 140 may exchange information between one another in order to provide users with customized investment products that are based on real-time or current trading market conditions, up-to-date educational information associated with the investment products, and exchange environments that facilitate trading of the investment products, among other benefits.”};  & para [0160] about {“Thus, by using the product generation system 144 provided by the electronic platform, a user may discover or generate one or more financial products that not only match the investment objectives, risks and/or other considerations specified by the user, but are also priced based on current market conditions.”};  & para [0328] about {“By refining or event-triggered or upon-user-request triggered client input 152 or upon-user-request client input 152 alteration identified and executed by the electronic platform 140 &  the exchange market server 130 and product exchange system 146 input of public or private keys as cryptographic hash of Upper- and Lower-Barriers (or Cap-Floors) for instance in an Equity Accumulator, Cross Currency Swap or upon-user-request resetting of ‘Cliquet Option resetting frequencies’ double computations (analytic, numerical, perturbation, substitution other interpolation) and unnecessary double record keeping can be minimized.”};  which together are the same as claimed limitations above to include ‘digital currency’)          



With respect to Claim 15, Simons and Gunther teach ---          
15.   The system according to claim 12, wherein the operations further include: 20transmitting a control instruction to the user device for controlling the user device to exit the specific location a predetermined amount of time before or after an end of the specific time period.            
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a specified location, & pre-arranged pick up location and a predetermined period of time)       
(see at least:   Gunther ibidem and paras cited above to include public activities)        



With respect to Claim 16, Simons and Gunther teach ---          
16.   The system according to claim 3, wherein 25the memory stores a layout of the public spaces, and the operations further include:         
dynamically altering the layout of the public spaces based on the rights assigned to the user to carry out the public activity or use;    and         
causing a physical infrastructure change to be instituted in response to the layout of 30the public spaces being dynamically altered.       
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & a specified location, & pre-arranged pick up location and a predetermined period of time)       
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned)        



With respect to Claim 17, Simons and Gunther teach ---          
17. The system according to claim 1, further comprising:     
a platform for exchanging the digital currency of the plurality of users for rights to carry  out the public activities or uses, wherein the platform is further for trading the digital currency amongst the plurality of users, and for exchanging the rights to carry out the public activities or uses.         
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & digital currency)       
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned, & digital currency)          



With respect to Claim 18, Simons and Gunther teach ---          
518. The system according to claim 1, wherein the operations further include:    
issuing unique identifiers to each of the plurality of users, the digital currency being issued to each of a plurality of users in accordance with the unique identifiers;    and   
recording the transaction and the rights assigned to the user, to carry out the public activity or use in response to the transaction being completed, in a digital ledger in association 10with a unique identifier of the user.
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses, & digital currency;  & para [0060] about {“A public blockchain is a digital ledger that is open to any user to enter and record data (also referred to herein as transactions or block entries) into a block of the blockchain.  When a transaction is recorded into the blockchain database, it is very difficult, if not impossible, to change or remove the transaction data from the database since the data is stored in more than one node in the distributed network.”};  & para [0081] about {“Blockchain 120 is a digital ledger that is open to any user (e.g., a public blockchain), a specific set of users (e.g., a private blockchain), or combination of private and public users (e.g., a hybrid blockchain) to enter and record data into block 130 of the blockchain.  Blockchain 120 may be added by multiple users and recorded by multiple nodes 110-112 in the distributed network.”};  which together are the same as claimed limitations above to include ‘a digital ledger’)        
(see at least:   Gunther ibidem and paras cited above to include public activities and rights assigned, & digital currency;  & para [0038] about {“In an example embodiment of the present invention an electronic agreement between two parties to a shared distributed ledger, comprises: a database comprising a contract code file, wherein the contract code includes machine readable instructions defining permissible actions to which the electronic agreement may be associated with and a hash identifying the contract code.”};  & para [0039] about {“In another example embodiment of the present invention, a method of creating a state object describing an electronic agreement between two parties to a distributed ledger, comprises:  establishing, by a processor at first node of a distributed ledger network, a database for storing state objects storing, by the processor, a legal prose document comprising human readable text describing rights and/or obligations of each party and a hash identifying the legal prose document, …”}; & paras [0040]-[0049] for distributed ledger;  which together are the same as claimed limitations above to include ‘a digital ledger’)           




Dependent Claim 10 is rejected under 35 USC 103 as unpatentable over Simons in view of Gunther as applied to the rejection of Claims 1-9 & 11-18 above, and further in view of Pub. No. US 2014/ 0122375 filed by LI et al. (hereinafter “LI”), and as described below for each claim/ limitation.             

With respect to Claim 10, Simons and Gunther teach ---          
10.   The system according to claim 9, wherein the operations further include:   
identifying available locations of the public spaces at which the public activities or 25uses may be carried out by the plurality of users, the processor (comparing current public space usage and current conditions with upcoming public space usage and predicted conditions).          
(see at least:   Simons ibidem and paras cited above to include public spaces and public uses)       
(see at least:   Gunther ibidem and paras cited above to include public activities)        

Simons and Gunther teach as disclosed above, but they may not explicitly disclose about ‘comparing current public space usage and current conditions with upcoming public space usage and predicted conditions’.  However, LI teaches them.             
(see at least:   LI Abstract and Summary in paras [0004]-[0006]; & Abstract about {“The parking price system seeks to maintain a desired occupancy level by measuring real-time parking space occupancy and using controller to automatically adjust parking rates to change with real-time demand.  Occupancy feedback control is used to adjust parking space pricing so that the occupancy level approaches a target capacity level.  Parking space sensors measure the presence of the vehicles, a parking control engine compares the real-time occupancy of the parking spaces to the target occupancy of the parking spaces, and adjusts the parking pricing to regulate the demand, so that the parking space occupancy converges to its target.”};  which together are the same as claimed limitations above to include ‘comparing current public space usage and current conditions with upcoming public space usage and predicted conditions’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Simons and Gunther with the teachings of LI.  The motivation to combine these references would be to allow data to be added into the blockchain database by multiple users and changing the recorded data that would require each of these users (or a majority of the users) to agree to the change (see para [0003] of Simons), and to provide an opportunity to transform the economics of financial firms, for example in post-trade services, by implementing a new shared platform for the recording of financial events and processing of business logic:  one where a single global logical ledger is authoritative for all agreements between firms recorded on it, even though the relationships and obligations recorded may remain between those firms (see para [0013] of Gunther), and to provide more effective parking management strategies that are cost based or include pricing measures that link parking rates more directly to demand (see para [0003] of LI).        



With respect to Claim 19, the limitations of this method claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-18 as described above using cited references of Simons, Gunther and LI, because the limitations of this method Claim 19 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-18 as described above.         



With respect to Claim 20, the limitations of this non-transitory computer-readable medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-18 as described above using cited references of Simons, Gunther and LI, because the limitations of this non-transitory computer-readable medium Claim 19 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-18 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691